UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7223



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BROOKS JAMES TERRELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:99-cr-00610-HMH)


Submitted:   December 12, 2007            Decided:   January 4, 2008


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Remanded by unpublished per curiam opinion.


Brooks James Terrell, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Brooks James Terrell seeks to appeal the district court’s

order denying his motion for modification of sentence under 18

U.S.C. § 3582(c)(2) (2000).      In criminal cases, the defendant must

file the notice of appeal within ten days of the entry of judgment.

Fed. R. App. P. 4(b)(1)(A).        With or without a motion, upon a

showing of excusable neglect or good cause, the district court may

grant an extension of up to thirty days to file a notice of appeal.

Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

           The district court entered judgment on June 19, 2007; the

ten-day appeal period expired on July 3, 2007.          Terrell filed a

notice of appeal on August 2, 2007--after the ten-day period

expired   but   within   the   thirty-day   excusable   neglect   period.

Because the notice of appeal was filed within the excusable neglect

period, we remand the case to the district court for the court to

determine whether Terrell has shown excusable neglect or good cause

warranting an extension of the ten-day appeal period.       The record,

as supplemented, will then be returned to this court for further

consideration.

                                                                  REMANDED




                                  - 2 -